25234900
		



                                       
                            NUMBER 13-14-000130-CV
                                       
                               COURT OF APPEALS
                                       
                         THIRTEENTH DISTRICT OF TEXAS
                                       
                           CORPUS CHRISTI - EDINBURG
                                       
                               4762517780000000
                        IN RE KENNETH DEWEY FERRELL JR.
                                       
000001778000
                    On Petition for Writ of Habeas Corpus.

000001778000
                                   O R D E R
                                       
        Before Chief Justice Valdez and Justices Benavides and Longoria
                               Per Curiam Order
                                       
Relator, Kenneth Dewey Ferrell Jr., filed a petition for writ of habeas corpus in the above cause on February 27, 2014, contending that he is being illegally confined for the failure to make court-ordered child support payments.  The Court requests that the real parties in interest, the Attorney General of the State of Texas and Tonya Lee Conover, or any others whose interest would be directly affected by the relief sought, file a response to the petition for writ of habeas corpus on or before the expiration of seven days from the date of this order.  See Tex. R. App. P. 52.2, 52.4, 52.8.  
IT IS SO ORDERED.		

								PER CURIAM


Delivered and filed the
28th day of February, 2014.